T 604.682.3701 Suite 400, 455 Granville Street ir@coralgold.com F 604.682.3600 Vancouver, BC V6C 1T1 www.coralgold.com December 13, 2007 Trading Symbols: TSX Venture – CLH US;OTC.BB – CLHRF Berlin and Frankfurt – GV8 CORAL GOLD INCREASES RESOURCE ESTIMATE BY 110% TO 2.3 MILLION OUNCES GOLD Coral Gold Resources Ltd. (“Coral”) has received the updated resource estimate prepared by Beacon Hill Consultants (1988) Ltd for the Robertson property located in Crescent Valley Nevada. The estimate incorporates results from drilling programmes done by Coral since the last published resource estimate (April 25, 2006 – see Coral website - www.coralgold.com). The updated resource estimate report, under preparation by Beacon Hill, will be available within 45 days of the date of this news release and will be posted on SEDAR The inferred resource, for all zones contained within the Robertson Project, is estimated to be 91.3 million tons grading 0.025 ozAu/ton for contained gold of 2.3 million ounces (82.8 million tonnes grading 0.87gAu/tonne) The following table summarizes the resource estimate at a 0.015 ozAu/ton (0.467 gAu/tonne) cut-off grade: Estimated Inferred Resources by Zone Zone Quantity Grade Quantity Grade Contained Tons ozAu/ton Tonnes gAu/ton ounces gold Distal 10,355,041 0.0335 9,376,398 1.148 346,893 39A 25,010,247 0.0287 22,690,382 0.984 717,794 Triplet Gulch 5,904,713 0.0269 5,357,012 0.922 158,837 Outside 2,187,500 0.0208 1,984,595 0.713 45,500 Gold Pan Oxide 7,049,181 0.0262 6,395,323 0.898 184,689 Altenburg Hill Oxide 4,558,402 0.0208 4,135,580 0.713 94,815 Porphyry Oxide 19,121,927 0.0213 17,348,243 0.730 407,297 Gold Pan Sulphide 12,053,279 0.0208 10,935,258 0.713 250,708 Altenburg Hill Sulphide 584,016 0.0176 529,845 0.603 10,279 Porphyry Sulphide 4,480,533 0.0223 4,064,934 0.765 99,916 TOTAL 91,284.800 0.025 82,817,600 0.870 2,316,728 · Gold ounces were calculated on the basis of US$600/oz Au and 70% Au recovery · The 0.015 ozAu/ton cut-off grade utilized to report the resource was derived from a mining cost of US$1.02/ton, process cost of US$5.00/ton and waste cost of US$1.14/ton. · The mineral resources in the table above were estimated using the CIM Standards on Mineral Resources and Reserves. · The database comprised a total of 1,160 drill holes, 533,453 feet (162,638 metres) of drilling and 101,757 gold assays. · The inferred resource covers 6 distinct and separate areas; Distal, 39A, Gold Pan, Porphyry, Altenburg Hill, Southern Area and then all remaining blocks outside these areas that warrant inclusion as an inferred resource. In addition, Gold Pan, Porphyry and Altenburg Hill were separated into oxide and sulphide zones for analysis and modeling. · An interpreted mineralized envelope was modeled into a solid in MineSight 3DTM, with six area mineralized zones and then separated into oxide and sulphide zones. · Block dimensions of 25 feet (7.6 m) North, 25 feet (7.6 m) East and 20 feet (6 m) vertically. · Grade interpolation - 20 foot (6 m) composites. · Composites greater than 0.075 ozAu/ton (2.33 gAu/tonne) limited in influence to 100 feet (30.5 m). · Tonnage estimates are based on 200 bulk historic density measurements carried out by previous operators. These were assigned to each block by zone. The resources are categorized as inferred since the amount and distribution of bulk tonnage factor data is sparse. Mr. Garth D. Kirkham, P.Geo., and Mr. Peter Stokes, P.Eng., of Beacon Hill Consultants (1988) Ltd. and Mr. Robert McCusker, Consultant Geologist and Project Manager are Qualified Persons in accordance with NI 43-101. Messrs Kirkham, Stokes and McCusker are independent of Coral as defined by NI 43-101. Preparation plans for a major drilling program will be announced after the updated resources estimate report is available. The Company was incorporated in 1981 and is exploring claims on Nevada’s Battle Mountain-Cortez gold trend alongside the Cortez/Pipeline gold mine. Aggressive exploration, aimed at expanding this resource, continues. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President
